Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 21, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of criminal possession of a weapon in the fourth degree, and also committed the act of unlawful possession of a weapon by a person under 16, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Family Court providently exercised its discretion in adjudicating appellant a juvenile delinquent and imposing probation, in view of the seriousness of the offense, appellant’s chronic truancy, his prior gang affiliation and drug use, his mother’s inadequate supervision and his failure to accept responsibility for his actions (Matter of Akeem B., 81 AD3d 512 [1st Dept 2011]). We note that the adjudication is based on a finding that appellant, while wearing a ski mask and carrying a knife, was part of a group of four who surrounded another teenager. Concur—Friedman, J.P., Moskowitz, Freedman, Richter and Abdus-Salaam, JJ.